Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 2-21 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 7, 8, 11, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0034507 A1 by Harris et al. (hereafter referred to as Harris), in view of US 2013/0223837 A1 by Zhang (hereafter referred to as Zhang).
Regarding claim 2, Harris teaches a system for detecting fault in a cable network (see at least [0001]; “The present disclosure generally relates to testing and monitoring of cable TV networks, and more particularly relates to devices and methods for locating faults in a cable TV network.”), the system comprising:
a digital tagger operable to generate a chirp signal configured to be placed on a signal path of the cable network (see at least ¶ [0044]; “The technique includes launching a pulsed probe signal 101 that is comprised of one or more frequency-chirped probe pulses 111 into a cable network, and monitoring a return signal 103 from the network for echoes of these frequency-chirped probe pulses originating a network fault.”); and
a cable network test instrument configured to detect the chirp signal in signal data received from the cable network, the detection indicating a leakage in the cable network (see at least ¶ [0044]; “The technique includes launching a pulsed probe signal 101 that is comprised of one or more frequency-chirped probe pulses 111 into a cable network, and monitoring a return signal 103 from the network for echoes of these frequency-chirped probe pulses originating a network fault.”).
Harris does not specifically disclose leakage.
In the same field of endeavor, Zhang teaches that fault could be leakage (see at least ¶ [0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fault taught by Harris with leakage taught by Zhang in order to provide simple structure, easy control, and high capability of disaster recovery.

Regarding claim 3, Harris in view of Zhang teaches the system of claim 2.  In addition, Harris further teaches wherein the cable network test instrument includes a signal level meter operable to detect the chirp signal (see at least Fig. 1 (100)).

Regarding claim 4, Harris in view of Zhang teaches the system of claim 2.  In addition, Harris further teaches wherein the cable network test instrument is operable to provide an indication of the leakage when the chirp signal is detected (see at least ¶ [0064]).

Regarding claim 5, Harris in view of Zhang teaches the system of claim 4.  In addition, Harris further teaches wherein the indication includes a visual indication or audible indication (see at least ¶ [0064]).

Regarding claim 7, Harris in view of Zhang teaches the system of claim 2.  In addition, Harris further teaches wherein the cable network test instrument comprises a signal level meter operable to detect the chirp signal (see at least Fig. 1 (100)).

Regarding claim 8, Harris in view of Zhang teaches the system of claim 2.  In addition, Harris teaches wherein the chirp signal comprises a sweep signal with a linear frequency variation over time (see at least ¶ [0044]; “The one or more frequency-chirped probe pulses 111 are electrical pulses that are formed of an oscillatory electrical signal which oscillation frequency f is “swept”, i.e. continuously increased or decreased, in time during each pulse across a pre-defined frequency sweep band (f.sub.max, f.sub.min) between a minimum frequency f.sub.min and a maximum frequency f.sub.max. The frequency sweep band (f.sub.max, f.sub.min) is also referred to herein as the probe frequency band. By way of example, tester 100 may be connected to cable network 1 in a manner allowing it to inject the frequency-chirped pulsed probe signal 101 into the downstream direction, and to receive the return signal 103 propagating in the upstream direction.”).

Regarding claim 11, Harris in view of Zhang teaches the system of claim 2. wherein the chirp signal is generated by a synthesizer circuit in the digital tagger, the synthesizer circuit generating the chirp signal based on a sinusoidal waveform and a start frequency control word configured to control the period of the sinusoidal waveform (see at least ¶ [0059]; “In one embodiment each of these signal slices, which are generally referred to herein as slices 222, includes one big peak 211 corresponding to a direct signal 101b and a certain duration of the received signal 103a that includes one or more smaller peaks 213 corresponding to the one or more echoes of the probe signal 101. By way of example, each signal slice 222 may start with one of the direct-pulse peaks 211 and have the same length or duration, i.e. have the same number of data points.”).

Regarding claim 12, Harris teaches a cable network test instrument (see at least Fig. 3) comprising:
circuitry operable to detect a chirp signal present in signal data received from the cable network indicating a fault in the cable network (see at least ¶ [0044]; “The technique includes launching a pulsed probe signal 101 that is comprised of one or more frequency-chirped probe pulses 111 into a cable network, and monitoring a return signal 103 from the network for echoes of these frequency-chirped probe pulses originating a network fault.”), and circuitry operable to provide a user-perceptible indication when the chirp signal is detected (see at least ¶ [0064]).
Harris does not specifically disclose leakage.
In the same field of endeavor, Zhang teaches that fault could be leakage (see at least ¶ [0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fault taught by Harris with leakage taught by Zhang in order to provide simple structure, easy control, and high capability of disaster recovery.

Regarding claim 13, Harris in view of Zhang teaches the cable network test instrument of claim 12.  In addition, Harris further teaches wherein the cable network test instrument includes a signal level meter operable to detect the chirp signal (see at least Fig. 1 (100)).

Regarding claim 14, Harris in view of Zhang teaches the cable network test instrument of claim 12.  In addition, Harris further teaches wherein the user-perceptible indication includes a visual indication or audible indication (see at least ¶ [0064]).

Regarding claim 16, Harris in view of Zhang teaches the cable network test instrument of claim 12.  In addition, Harris further teaches further comprising:
an antenna operable to receive the signal data wirelessly (see at least Fig. 1 and ¶ [0040]); and
a tuner configured to tune and demodulate the wirelessly received signal data (see at least Fig. 1 and ¶ [0040]).

Regarding claim 18, Harris teaches a non-transitory computer readable storage medium storing computer program instructions (see at least ¶ [0078]), which when executed by one or more processors causes operations comprising:
placing, by a digital tagger, a chirp signal on a signal path of a cable network (see at least ¶ [0044]; “The technique includes launching a pulsed probe signal 101 that is comprised of one or more frequency-chirped probe pulses 111 into a cable network, and monitoring a return signal 103 from the network for echoes of these frequency-chirped probe pulses originating a network fault.”);
detecting, by a cable network test instrument, the chirp signal in a signal data received from the cable network (see at least ¶ [0044]; “The technique includes launching a pulsed probe signal 101 that is comprised of one or more frequency-chirped probe pulses 111 into a cable network, and monitoring a return signal 103 from the network for echoes of these frequency-chirped probe pulses originating a network fault.”); and
in response to detecting the chirp signal, generating, by the cable network test instrument, an indication of fault (see at least ¶ [0044]; “The technique includes launching a pulsed probe signal 101 that is comprised of one or more frequency-chirped probe pulses 111 into a cable network, and monitoring a return signal 103 from the network for echoes of these frequency-chirped probe pulses originating a network fault.”).
Harris does not specifically disclose leakage.
In the same field of endeavor, Zhang teaches that fault could be leakage (see at least ¶ [0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fault taught by Harris with leakage taught by Zhang in order to provide simple structure, easy control, and high capability of disaster recovery.

Regarding claim 19, Harris in view of Zhang teaches the non-transitory computer readable storage medium of claim 18.  In addition, Harris teaches wherein the indication includes a visual indication or an audible indication (see at least ¶ [0064]).

Regarding claim 20, Harris in view of Zhang teaches the non-transitory computer readable storage medium of claim 18.  In addition, Harris teaches wherein the chirp signal is placed between adjacent quadrature amplitude modulation (QAM) carriers on the signal path of the cable network (see at least ¶ [0039]).

Regarding claim 21, Harris in view of Zhang teaches the non-transitory computer readable storage medium of claim 18.  In addition, Harris teaches wherein the chirp signal is detected by a signal level meter in the cable network test instrument (see at least Fig. 1 (100)).
Allowable Subject Matter
Claims 6, 9, 10, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465